Name: Council Regulation (EEC) No 776/85 of 26 March 1985 introducing a derogation from the scheme provided for in Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting
 Type: Regulation
 Subject Matter: NA;  agricultural structures and production;  cultivation of agricultural land
 Date Published: nan

 28 . 3 . 85 Official Journal of the European Communities No L 88/7 COUNCIL REGULATION (EEC) No 776/85 of 26 March 1985 introducing a derogation from the scheme provided for in Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard ' to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in view of the increasing imbalance on the wine market, it is indispensable that the reduction of wine-growing potential be accelerated ; whereas the measures provided for in Regulation (EEC) No 456/80 (4), as last amended by Regulation (EEC) No 1597/83 (*), are proving inadequate as a means of achieving this objective and must be replaced by a scheme which provides greater incentive and ensures that areas which are abandoned are abandoned perma ­ nently ; whereas, in parallel to the introduction of the said scheme, steps should be taken to bring forward the expiry of the provisions of the aforesaid Regulation and provide financial encouragement for vine-growers who replace, as soon as possible, their undertakings, under Regulation (EEC) No 456/80, to abandon certain areas temporarily by undertakings to do so permanently, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the terms of Articles 2 ( 1 ), 4 (2) and 1 1 of Regulation (EEC) No 456/80 : (a) the premium for the temporary abandonment of wine-growing may be granted only until the end of the 1984/85 wine-growing year ; (b) the amount of the permanent abandonment premium shall be fixed at 3 000 ECU per hectare for vine-growers lodging applications in respect of the 1984/85 and 1985/86 wine-growing years ; (c) the common measure provided for in Regulation (EEC) No 456/80 shall end with the 1984/85 wine-growing year as regards the temporary aban ­ donment premium and with the 1992/93 wine ­ growing year as regards the permanent abandon ­ ment premium. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI (') OJ No C 259, 27 . 9 . 1984, p. 9 . (2) OJ No C 72, 18 . 3 . 1985, p. 102. (3) OJ No C 25, 28 . 1 . 1985, p. 18 and opinion delivered on 30 January 1985 (not yet published in the Official Jour ­ nal). 0 OJ No L 57, 29 . 2. 1980, p. 16 . h OJ No L 163, 22. 6 . 1983, p. 52 .